Title: From Benjamin Franklin to Pierres, 20 September 1782
From: Franklin, Benjamin
To: Pierres, Philippe-Denis


Passy le 20 sept. 1782.
J’ai reçu, Monsieur, avec la Lettre que vous m’avez fait l’honneur de m’ecrire, les 5 Exemplaires du Manuel d’Epictete en Grec, que vous avez eu la bonté de m’envoyer pour mes Amis et moi. Agréez je vous prie mes Remerciemens sinceres, pour ces Beautés Typographiques. On ne sauroit rendre un plus bel hommage à un Auteur: Epictete est ainsi rendu doublement immortel.

J’ai l’honneur d’etre très parfaitement, Monsieur, votre très humble et très obeisant Serviteur.
B Franklin
M. Pierres.
 
Addressed: A Monsieur / Monsieur Pierres, Imprimeur / Ordinaire du Roi, / rue St. Jacques
